Exhibit FOR IMMEDIATE RELEASE CONTACT: Julie Lorigan Senior Vice President, Investor and Media Relations (781) 741-7775 Melissa Jaffin/Jessica Liddell – Investor/Media Relations Berns Communications Group (212) 994-4660 TALBOTS AMENDS LOAN FACILIITY AND REPAYS ALL OUTSTANDING THIRD PARTY BANK DEBT HINGHAM, Mass.—January 4, 2010 The Talbots, Inc. (NYSE:TLB) today announced that it amended and restated its secured revolving loan agreement as entered into on April 10, 2009 with Aeon Co., Ltd., the Company’s majority shareholder, in order to repay all of its outstanding third party debt.Pursuant to the Agreement, the principal amount of the Company’s earlier $150 million secured credit facility with Aeon was increased to $250 million. On December 29, 2009 Talbots drew $245 million under the Amended Facility and paid off all of its third party bank indebtedness totaling approximately $241 million in principal amount, in addition to other related costs and expenses associated with the amendment and debt repayment. Talbots President and Chief Executive Officer, Trudy F. Sullivan, said, “Our comprehensive financing solution to delever our balance sheet, which we announced last month, included a repayment of all of the Company’s existing debt.With this satisfaction of all of our outstanding third party debt and the elimination of our year-end maturities, we can now more closely focus on completing the merger between Talbots and BPW to deliver greater shareholder value.” Under the amended revolving loan facility, interest on the outstanding principal is one-month LIBOR plus 600 basis points, with interest payable monthly in arrears.
